Case 2:20-cv-09904-MWF-JC Document 25 Filed 01/25/21 Page 1 of 2 Page ID #:93


 1
 2
 3                                                                 J S -6
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12    CARMEN JOHN PERRI, an                 Case No.: 2:20-cv-09904-MWF-JC
      individual,
13
14    Plaintiff,                             ORDER GRANTING DISMISSAL
                                             WITH PREJUDICE
15    v.
16
      WCCH, INC., a California
17    corporation; LEW FAMILY
18    INVESTMENTS, LLC, a California
      limited liability company; and DOES
19    1-10, inclusive,
20
      Defendants.
21
22
23
24
25
26
27
28

                    ORDER GRANTING DISMISSAL WITH PREJUDICE
Case 2:20-cv-09904-MWF-JC Document 25 Filed 01/25/21 Page 2 of 2 Page ID #:94

 1          After consideration of the Joint Stipulation for Dismissal of the entire action
 2    with Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and Lew Family
 3    Investments, LLC (“Defendant”), the Court hereby enters a dismissal with
 4    prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
 5    party shall bear his or its own costs and attorneys’ fees.
 6          IT IS SO ORDERED.
 7
      DATED: January 25, 2021
 8
 9
                                       MICHAEL W. FITZGERALD
10                                     UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                      2
                    ORDER GRANTING DISMISSAL WITH PREJUDICE
